DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The Request for Continued Examination (RCE) and the Information Disclosure Statement (IDS) filed 20 May 2022 has been entered:
Claim(s) 1, 5-17, and 22-34 is/are pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. See below regarding Examiner’s view of the prior art filed in IDS.

Allowable Subject Matter
Claim(s) 1, 5-17, and 22-34 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
Prior art disclosed in the IDS filed 20 May 2022 were considered, but did not affect the allowability of the claims. More specifically, US 2011/0152029 to Rudolph was considered to be the closest prior art in within the IDS. However, Rudolph’s dial (500’ in Fig. 21) is located within the motor housing rather than the “enlarged-part housing connected to a lower end of the grip housing” as recited in claim 1. While US 2012/0169256 A1 to Suda discloses the enlarged housing having the dial (Fig. 1), combining the dial of Suda to having the structure of Rudolph’s dial would be impractical and without proper motivation to one having ordinary skill in the art, as, first, Suda’s dial is configured to provide multiple values to choose from (see Figs. 15C-G) whereas Rudolph’s dial merely provides On/Off (see para. 54), and, second, Rudolph’s dial would be impractical to be placed within Suda’s enlarged housing without major reconfiguration of the system. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731